In this matrimonial cause the wife prevailed and a decree for separate maintenance for her was entered accordingly. The decree also provided that the husband's counter-claim for divorce, based on the wife's alleged desertion, be dismissed. The husband appealed from the decree in all its parts. Our examination of the evidence, which was presented to the learned advisory master, convinces us that the decree advised was in all respects a proper one and it is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 14.
For reversal — None.